Citation Nr: 1707027	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-08 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 1, 2013, and in excess of 50 percent from May 1, 2013 onward.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to March 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A July 2014 rating decision increased the rating for the Veteran's service-connected PTSD from 30 to 50 percent, effective May 1, 2013.

In December 2014, the Veteran submitted additional evidence.  His representative waived initial RO consideration of the additional evidence in February 2017.  See 38 C.F.R. § 20.1304(c).

The TDIU issue is addressed in the decision.  The PTSD rating claim is addressed in the remand section following the decision.


FINDING OF FACT

Prior to the promulgation of a decision by the Board in the present appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a total disability rating based on individual unemployability (TDIU).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with respect to issue of entitlement to a total disability rating based on individual unemployability (TDIU) are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

A written withdrawal of the appeal of the issue of entitlement to a TDIU was received by VA in December 2014 after the certification of the appeal.  This was prior to promulgation of a decision by the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning this claim.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board will dismiss the appeal of this claim.  


ORDER

The appeal of the issue of entitlement to a TDIU is dismissed.


REMAND

The Veteran last received a VA examination for his service-connected PTSD in April 2014.  In this examination report, the examiner noted that the Veteran had irritability that caused anger outbursts that lead to moderate social impairment.  Additionally, the examiner stated that the Veteran lived with his wife and got along well, though he was argumentative at times.  Nonetheless, in an October 2014 statement from a VA psychologist, the psychologist highlighted that the impact of the Veteran's PTSD was "severe."  Also, the psychologist noted that the Veteran's symptoms "created significant problems in his marriage."  The Board finds this suggests a possible worsening of the Veteran's PTSD symptoms.  Thus, the Veteran should be afforded a new VA examination to assess the current extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In November 2016 correspondence, the Veteran indicated that he had been receiving ongoing counseling for his PTSD and his marriage.  To date, counseling records for the Veteran only date to October 2014.  VA treatment records dated since December 2014 should also be obtained on remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated him for his PTSD.  After receiving this information and any necessary releases, contact the named medical providers and obtain any outstanding copies of pertinent medical treatment which are not already associated with the claims file.

2.  Obtain any relevant VA treatment records dated since December 2014.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's PTSD should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's PTSD, to include any impact on occupational and social functioning.

The examination report should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T, KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


